Citation Nr: 1033676	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  04-28 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, to include 
as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1952 to August 
1956, and from October 1956 to October 1966, and had subsequent 
service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased rating for bilateral 
hearing loss, and denied service connection claims for headaches, 
hypertension, a prostate disability, and diabetes mellitus, type 
II.

In a February 2007 rating decision, the RO granted service 
connection for diabetes mellitus, type II with bilateral 
cataracts associated with herbicide exposure, effective November 
7, 2000.

In December 2008, the Veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

In April 2009, the Board denied the service connection claim for 
a prostate disability, and remanded the issues of entitlement to 
service connection for headaches, hypertension, and peripheral 
neuropathy.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On April 2009 remand, the Board instructed the AMC to schedule 
the Veteran for VA examinations to ascertain the etiology of his 
headaches, hypertension, and peripheral neuropathy.  In response, 
the Veteran underwent pertinent VA examinations in August 2009.  

The August 2009 VA examiner essentially indicated that the 
Veteran did not have a current headache disability, noting that 
the Veteran was neurologically intact and has had no headaches 
since 2006.  In written argument received in August 2010, the 
Veteran's representative indicated that the Veteran's headaches 
were in remission from 2006 to 2009, but that he still has a 
headache disability.    

In analyzing this claim, the Board must address McClain v. 
Nicholson, 21 Vet. App. 319 (2007), in which the Court held that 
the requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even though the disability resolves prior to the 
adjudication of the claim.  As indicated in the prior remand, 
after service, while in the Reserves in September 1976, the 
Veteran underwent a neurology consultation and reported having 
had headaches since 1962; impression was cluster headaches.  A 
physical profile serial report dated in January 1977 shows that 
the Veteran was medically disqualified for Flying Class III due 
to "cluster headaches."  Based on the evidence of post-service 
headaches, as well as in-service headaches, an additional nexus 
opinion is therefore necessary. 

Moreover, the Board notes that the August 2009 VA examiner also 
diagnosed the Veteran with essential hypertension and opined that 
the Veteran's hypertension is unlikely related to his service-
connected diabetes.  The examiner also opined that it is unlikely 
that the Veteran's diabetes caused his peripheral neuropathy, 
noting that the peripheral neuropathy pre-dated the onset of 
diabetes by at least 6 years.  However, in each instance, the 
examiner did not address the issue of whether the Veteran's 
service-connected diabetes mellitus may have aggravated his 
hypertension and peripheral neuropathy.  The Court has held that 
when aggravation of a veteran's non service-connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service-connected for that 
degree of aggravation. See Allen v. Brown, 7 Vet. App. 439, 446 
(1995); see also 38 C.F.R. § 3.310 (2009); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  Therefore, the Board finds that an additional 
VA examination and medical opinion are necessary for the purpose 
of determining the etiology of the Veteran's hypertension and 
peripheral neuropathy.  

The Board also points out that the August 2009 VA examiner did 
not express an opinion as to whether the Veteran's headaches, 
hypertension, and peripheral neuropathy are related to Agent 
Orange exposure, as requested in the 2009 remand.  A remand by 
the Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The claims folder should be returned to 
the August 2009 examiner who conducted the 
"Hypertension" examination for review and 
clarification.  It is requested that the 
examiner determine whether it is at least 
as likely as not (at least a 50 percent 
probability) that:  

a) the previously diagnosed cluster 
headaches or any other types of headaches 
were incurred in service or are otherwise 
related to any incident of service, to 
include Agent Orange exposure; 

 b) a service-connected disability has 
aggravated the post-service headaches 
beyond the natural progression of the 
disease.  If so, the examiner should 
identify the baseline level of disability 
(prior to aggravation) and the permanent, 
measurable increase in the severity of the 
headaches attributable to the service-
connected disability;

(The above-requested opinions should be 
reconciled with the service discharge 
report dated in July 1956, service 
treatment records dated in May 1962 and 
January 1965, a September 1976 treatment 
record showing a diagnosis of cluster 
headaches; and subsequent diagnoses of 
headaches.)  

c) the Veteran's hypertension is related to 
any incident of service, to include Agent 
Orange exposure; 

d) the Veteran's service-connected diabetes 
mellitus has aggravated his hypertension 
beyond the natural progression of the 
disease.  If so, the examiner should 
identify the baseline level of disability 
(prior to aggravation) and the permanent, 
measurable increase in the severity of the 
hypertension attributable to the service-
connected diabetes mellitus; 

e) the Veteran's peripheral neuropathy is 
related to any incident of service, to 
include Agent Orange exposure; and 

f) the Veteran's service-connected diabetes 
mellitus has aggravated his peripheral 
neuropathy beyond the natural progression 
of the disease.  The opinion should be 
reconciled with a "Current Past Medical 
History" list dated in a February 2007 VA 
treatment record which shows a diagnosis of 
"neuropathy in diabetes."  If the 
peripheral neuropathy has been aggravated 
by the service-connected diabetes mellitus, 
the examiner should identify the baseline 
level of disability (prior to aggravation) 
and the permanent, measurable increase in 
the severity of the neuropathy attributable 
to the service-connected diabetes mellitus.  

If the August 2009 examiner is unavailable 
or unable to provide this information, 
another examination or review should be 
scheduled for purposes of clarifying these 
matters.  

2.  Upon completion of the above-requested 
development, the AMC should readjudicate 
the Veteran's service connection claims for 
headaches, hypertension, and peripheral 
neuropathy, to include as due to Agent 
Orange exposure or related to a service-
connected disability.  All applicable laws 
and regulations should be considered.  If 
any benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  Thereafter, the case should be 
returned to the Board, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded. Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



